ROSS, PJ.
Is such order a final order?
Sec 12,258 GC provides as follows:
“An order affecting a substantial right in an action, when in effect it determines the action and prevents a judgment, and an order affecting a substantial right made in a special proceeding, or upon a summary application in an action after judgment, is a final order which may be vacated, modified, or reversed as provided in this title.”
In Neighbors, et al v Thistle Down Co., et al, 26 Oh Ap, 324, it is held, syllabus, paragraphs 2 and 3.
“Order overruling motion to remove receiver is not an order affecting substantial *475rights of parties to which error may be prosecuted.”
“Where receiver was appointed and court subsequently overruled motion to remove receiver, petition in error filed more than seventy days after order appointing receiver was entered by Common Pleas Court, though within seventy days of order overruling motion to, remove, was not filed in time.”
We approve the decision in this case.
A motion to dismiss the petition in error will be sustained.
HAMILTON and CUSHING, JJ, concur.